NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHAD ANDREW LARSEN,                             No.    15-16347

                Plaintiff-Appellant,            D.C. No. 3:13-cv-04884-JST

 v.
                                                MEMORANDUM*
DANIEL PARAMO, Warden,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                             Submitted May 18, 2017**
                             San Francisco, California

Before: TALLMAN and IKUTA, Circuit Judges, and OLIVER,*** Chief District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Solomon Oliver, Jr., Chief United States District
Judge for the Northern District of Ohio, sitting by designation.
      Chad Andrew Larsen, a California state prisoner, appeals the district court’s

denial of his 28 U.S.C. § 2254 habeas corpus petition challenging his jury trial

conviction for conspiracy to commit murder and solicitation to commit murder.

We have jurisdiction over the appeal pursuant to 28 U.S.C. § 2253. We review de

novo the district court’s denial of a state prisoner’s habeas petition. Barker v.

Fleming, 423 F.3d 1085, 1091 (9th Cir. 2005). We affirm.1

      Appellant claims that the trial court’s refusal to give a pinpoint jury

instruction on his Asperger’s Syndrome and lack-of-intent defense, under

CALCRIM No. 3428, violated his Fourteenth Amendment due process right to

present a defense. The California Court of Appeal adjudicated Appellant’s claim

on the merits when it determined that the trial court did not violate his

constitutional rights.

      The Court of Appeal’s determination was not contrary to or an unreasonable

application of clearly established federal law. 28 U.S.C. § 2254(d)(1); Williams v.

Taylor, 529 U.S. 362, 412–13 (2000). No clearly established federal law, as

determined by the Supreme Court, holds that a state court’s failure to give a

pinpoint jury instruction on the defense theory of the case violates a criminal

defendant’s due process right to “be afforded a meaningful opportunity to present a



1
      We also grant Appellant’s unopposed motion to supplement the record on
appeal.

                                          2
complete defense.” California v. Trombetta, 467 U.S. 479, 485 (1984); see also

Moses v. Payne, 555 F.3d 742, 757 (9th Cir. 2009). Mathews v. United States

stated a “general proposition” of federal criminal procedure; it did not recognize a

constitutional right to a jury instruction. 485 U.S. 58, 61–63 (1988).

      Although the trial court erred under California state law by failing to give a

jury instruction on CALCRIM No. 3428, “federal habeas corpus relief does not lie

for errors of state law.” Lewis v. Jeffers, 497 U.S. 764, 780 (1990). Further,

Appellant was given a meaningful opportunity to present a complete defense

because the jury heard and was properly instructed to consider evidence bearing on

his specific intent, including testimony on his diagnosed Asperger’s Syndrome.

Because we would uphold the California Court of Appeal’s determination on de

novo review, a fortiori it is not an unreasonable application of Supreme Court

precedent. Bradley v. Duncan is not to the contrary. 315 F.3d 1091 (9th Cir.

2002). That case involved a trial court’s refusal to give an instruction on the

affirmative defense of entrapment, not a pinpoint instruction that directs the jury to

consider particular evidence under an element of the offense. Id. at 1094, 1098–

99.

      AFFIRMED.




                                          3